Case 1:18-cv-03989-RLY-TAB Document 14 Filed 05/13/19 Page 1 of 6 PagelD #: 69

   

IN THE UNITED STATES DISTRICT COURT ">

 

FOR THE SOUTHERN DISTRICT OF INDIANA 1S SEVIS [Bes
INDIANAPOLIS DIVISION 2OISHAY 13 PM y: 15
Soe So ee ae ae Ti
Norman Peck, Case No. 1:18-cv-03989 :
Plaintiff,
Vv.

REV-1 Solutions, LLC,
Defendant

 

JUDICIAL NOTICE

The plaintiff, Norman Peck, gives judicial notice of the following.

A. Federal Rules of Civil Procedure, Rule 1
Peck again! invokes his right to secure just, speedy, and inexpensive determinations
throughout this civil action and its proceedings. Peck received by post a document (dated
5 April 2019) indicating that his 12 December 2018 MOTION TO ALLOW ELECTRONIC
FILINGS was denied. Peck asserts that ECF filings are much less expensive and much
speedier than postal filings.” Additionally, it is unjust to allow one party in a civil

proceeding and deny the other party to see what is actually in the electronic record.

 

1 Peck’s COMPLAINT (fn.8) re: Fed. R. Civ. P. 1. Compare with the attached motions and
memoranda concerning access to the ECF system and filing fees, which Peck files today.

> The 5 April 2019 document also stated that “Plaintiffs Motion to Proceed Jn Forma Pauperis
(Filing No. 2) is GRANTED”, while simultaneously stating that Peck’s in forma pauperis status
might end (“plaintiff remains liable for the full fees”) and citing 28 USC § 1915(a) and Robbins v.
Switzer, 104 F.3d 895 (re: the prepayment of filing fees by prisoners) to Peck v. REV-1. Peck is
nor every was a prisoner. The 5 April 2019 document does not provide law pertaining to the
prepayment and filing fees of in forma pauperis litigants in civil actions that do not involve
criminal matters.

— Page 1 of 6; JUDICIAL NOTICE; USPS certified mail #7018 0360 0000 2429 3416 —
Case 1:18-cv-03989-RLY-TAB Document 14 Filed 05/13/19 Page 2 of 6 PagelD #: 70

B. Findings of fact and conclusions of law

The federal appellate courts have made conclusions of law on numerous issues and
expect the lower courts under their jurisdiction to heed their appellate conclusions and
apply them to the facts brought before the trial court by the litigants. The United States
Court of Appeals for the Seventh Circuit and the Supreme Court of the United States
have opined about debt-collection practices. In his COMPLAINT, Peck brought to the
CouRT relevant, material, and particularized caselaw. Peck has given notice to the COURT
of his findings of fact and conclusions of law and encourages the defendant to do
likewise. Peck requests that the COURT make proper amendments or additions to the
parties’ findings of fact and conclusions of law if such amendment or addition is needed.
FRCP 52(b). Peck asserts that he has sufficiently carried the burden of establishing the

genuine issues of material facts in this case and is entitled to judgment?

C. Non-consent to 28 USC § 636(c) proceedings

28 USC §636(c) authorizes a magistrate judge to conduct a civil-matter proceeding—if
all parties consent:

Upon the consent of the parties, a full-time United States
magistrate judge or a part-time United States magistrate judge
who serves as a full-time judicial officer may conduct any or all
proceedings in a jury or nonjury civil matter and order the entry
of judgment in the case, when specially designated to exercise
such jurisdiction by the district court or courts he serves. [28
USC §636(c)(1)]

The Seventh Circuit has stressed that the parties’ valid consent—which must be

explicit, clear, and unambiguous—is essential to §636(c)’s constitutionality.* Consent is

 

* Celotex Corp. v. Catrett, 477 U.S. 317 (1986) at 322-24, 106 S.Ct. 2548 at 2552-53. Liberty
Lobby, 477 U.S. at 247-48, 106 S.Ct. at 2510. Avco Fin. Servs. of Indianapolis, Inc. v. Metro
Holding Co., 563 N.E.2d 1323 (Ind.Ct.App. 1990) at 1326.

* Silberstein v. Silberstein, 859 F.2d 40 (7th Cir. 1988).
— Page 2 of 6; JUDICIAL NOTICE; USPS certified mail #7018 0360 0000 2429 3416 —
Case 1:18-cv-03989-RLY-TAB Document14 Filed 05/13/19 Page 3 of 6 PagelD #: 71

requisite for jurisdiction under 28 USC §636(c).° Peck does not consent to a magistrate
judge conducting any proceeding in this civil matter, whether specially designated or not.
Note, for instance, that the parties’ express consent is also needed before referring a case
to a magistrate under Sec. 636.° FRCP 73 is synchronous with 28 USC §636(c):

When a magistrate judge has been designated to conduct civil
actions or proceedings, the clerk must give the parties written
notice of their opportunity to consent under 28 U.S.C. § 636(c).
To signify their consent, the parties must jointly or separately file
a statement consenting to the referral. A district judge or
magistrate judge may be informed of a party’s response to
the clerk’s notice only if all parties have consented to the referral.
[FRCP 73(b)(1)]’

Notwithstanding any provision of law to the contrary,

“[T]he inherent defect [with magistrate rulings] is the lack of
assurance that the full power of the district court will be
exercised to rehear the evidence on credibility issues that may be
central in the case. Under the de novo determination rule, the
district court may give some deference to the findings of
magistrates. The plan contains at least the potential for district
judges to engage in routine and cursory examinations, so that
decisions nominally made by district judges will in fact be those
of the magistrate. * * * The statutory safeguards are the power of
the district judges to cancel references for good cause, and the
requirement of litigant consent [emphasis added]. 28 U.S.C.
Secs. 636(c)(1), (2), (6).” [Pacemaker Diagnostic v. Instromedix,
725 F.2d 537 (9th Cir. 1984) (citing United States v. Raddatz,
447 U.S. 667 (1980) at 683 & fn.11, 100 S.Ct. 2406 at 2416 &
fn.11)]

Pacemaker also quoted “a House Report that cases which do not require sophisticated
legal knowledge should be given to magistrates, rather than to Article III judges”:

[A]t their choice, parties can utilize the particular advantages of
magistrates and judges. There are cases which do not require

 

* San Vicente v. American Principals, 865 F.2d 1128 (9th Cir. 1989).

° Silberstein v. Silberstein, 859 F.2d 40 (7th Cir. 1988).

’ The Federal Rules of Civil Procedure use the word “referral” only in FRCP 73(b)(1) & (3) and
in FRCP 55(b)(2).

— Page 3 of 6; JUDICIAL NOTICE; USPS certified mail #7018 0360 0000 2429 3416 —

 
Case 1:18-cv-03989-RLY-TAB Document 14 Filed 05/13/19 Page 4 of 6 PagelD #: 72

those special attributes of Article III judges, but nonetheless do
require an impartial generalist to resolve issues of importance to
the parties. [H.Rep. No. 1364, 95th Cong., 2d Sess. 12 (1978)]

Because of the sophisticated nature of this civil action, Peck chooses to utilize the
special attributes and sophisticated legal knowledge of an Article III judge, uncorrupted
by the generalist conclusions of an Article I magistrate judge. Peck consents only to
having a properly authorized Article II judge hear all proceedings, read all the filings
(e.g., FRCP 7(a) pleadings), make all judicial recommendations, and issue all judicial
findings of fact. Peck certainly does not consent to “proposed findings or
recommendations”. 28 USC §636(b)(1).

The power to adjudicate private rights must be vested in an Article III court.* The
Seventh Circuit is one of at least twelve circuit courts that have upheld Sec. 636(c)’s
constitutionality against arguments that it improperly vests the judicial power of the
United States in non—Article Ill judges.

The Seventh Circuit has stated that there is no virtue in permitting its jurisdiction to
depend on inferences when both the statute and common sense call for precision.”
Precisely said, Peck does not ask permission. He expressly denies consent to §636
proceedings. Notwithstanding any provision of law to the contrary, the plaintiff protects
his “voluntariness”.'° Magistrate judges lack the power to deal with this matter since

consent is jurisdictional by terms of the statute."!

 

* Northern Pipeline v. Marathon Pipe Line, 458 U.S. 50 (1982) at 77 citing Crowell v. Benson,
285 U.S. 22 (1982) at 51-65. Compare with the Supreme Court’s holding in Stern v. Marshall,
564 U.S. 462 (2011), slip op. at 4 (syllabus): “matters ‘of private right, that is, of the liability of
one individual to another under the law as defined.’ Crowell v. Benson, 285 U. S. 22, 50, 51.”

° Silberstein (quoting Alaniz v. California Processors, Inc., 690 F.2d 717 (9th Cir. 1982) at 720).
28 USC §636(c)(2).
" San Vicente, 865 F.2d 1128 citing Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984) at 1085.

— Page 4 of 6; JUDICIAL NOTICE; USPS certified mail #7018 0360 0000 2429 3416 —
Case 1:18-cv-03989-RLY-TAB Document14 Filed 05/13/19 Page 5 of 6 PagelD #: 73

D. Non-oral hearings

Federal court rules contain no requirement for oral hearings on motions, but they do
authorize non-oral (written) submissions. Fed. R. Civ. P. 78. “A party may request oral
argument by filing a separate motion explaining why oral argument is necessary”. S.D.
Ind. L.R. 7-5(a). Peck did not and will not request oral hearings; they are unnecessary.
Oral arguments unduly impose on everyone’s time and give attorneys an unfair advantage
over pro se litigants. Many attorneys are known for making irrelevant, off-the-cuff
statements; some illegally meet with judicial officers absent the presence of the opposing
party; some have been known to introduce hearsay into evidence at these ex parte
gatherings. Furthermore, Peck gave notice that he has no means of travel to and from the
COURT. COMPLAINT at 3.

An Article III district judge’s FRCP 78(b) rule or order for the submission and
determination of filings without oral hearings permits the district judge to read of filings
at leisure. Everyone benefits when judicial discretion is utilized to (1) avoid the
constraints of scheduled hearings and (2) make measured and well-reasoned

determinations.

E. Non-waiver of rights

Peck timely asserts his rights before this Article III tribunal, which has jurisdiction over
this case. Stern v. Marshall, 564 U.S. 462 (2011), slip op. at 16 (Roberts opinion) citing
United States v. Olano, 507 U.S. 725 (1993) at 731 and Yakus v. United States, 321 U.S.

414 (1944) at 444. Peck does not waive any of his fundamental, lawful, or legal rights.

—- Page 5 of 6; JUDICIAL NOTICE; USPS certified mail #7018 0360 0000 2429 3416 —

 
Case 1:18-cv-03989-RLY-TAB Document 14 Filed 05/13/19 Page 6 of 6 PagelD #: 74

 

 

Respectfully submitted,
Norman Peck, Plainyff Date
P.O. Box 273

Kokomo, Indiana 46903
Telephone number: None
Facsimile number: None

Certificate of Service

I hereby certify my delivery of this JUDICIAL NOTICE today by

e filing it by first-class U.S. Mail (certification #7018 0360 0000 2429 3416) to the
Office of the Clerk, 105 U.S. Courthouse, 46 East Ohio Street, Indianapolis, Indiana
46204, and

e serving it by first-class U.S. Mail to REV-1 Solutions, 517 US Highway 31N,

Greenwood, Indiana 46}42-3932.

Norman Peok, Plainfiff Date
P.O. Box 273

Kokomo, Indiana 46903

Telephone number: None

Facsimile number: None

Email address: legal_stuff@use.startmail.com

— Page 6 of 6; JUDICIAL NOTICE; USPS certified mail #7018 0360 0000 2429 3416 —
